Citation Nr: 0732461	
Decision Date: 10/16/07    Archive Date: 10/26/07

DOCKET NO.  04-32 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal 
disability.

2.  Entitlement to service connection for a right ankle 
disability.

3.  Entitlement to a disability rating higher than 10 percent 
for a left ankle disorder.

4.  Entitlement to a disability rating higher than 10 percent 
for bilateral pes planus.

5.  Entitlement to a compensable initial disability rating 
for bilateral shin splints.

6.  Entitlement to a compensable initial disability rating 
for left first toe fracture residuals.

7.  Entitlement to a compensable initial disability rating 
for right fifth toe fracture residuals.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The veteran served on active duty from July 1997 to October 
1997 and from July 1999 to August 2003. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina.

The veteran failed to report, without explanation, for a 
Travel Board hearing at the RO which was scheduled to be 
conducted in September 2005.  She has since made no request 
for the hearing to be rescheduled.  Accordingly, the Board 
will proceed to a decision on this appeal as if the hearing 
request had been withdrawn.  See 38 C.F.R. § 20.704(d) (2007) 
[failure to appear for a scheduled hearing treated as 
withdrawal of request]. 

The issue of entitlement to service connection for 
gastrointestinal disability is addressed in the remand that 
follows the order section of this decision.

FINDINGS OF FACT

1.  A right ankle disorder was not present in service and is 
not etiologically related to service.

2.  The veteran's left ankle disability is manifested by not 
more than moderate limitation of motion.

3.  The veteran's pes planus is manifested by moderate 
impairment.

4.  The veteran's shin splints are manifested by slight 
impairment.

5.  The veteran's left first toe fracture residuals are 
asymptomatic.

6.  The veteran's right fifth toe fracture residuals are 
asymptomatic.


CONCLUSIONS OF LAW

1.  A right ankle disorder was not incurred in or aggravated 
by active duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2007).

2.  The criteria for a disability rating higher than 10 
percent for a left ankle disability are not met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 
5271 (2007).

3.  The criteria for a disability rating higher than 10 
percent for bilateral pes planus are not met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 
5276 (2007).

4.  The criteria for a compensable disability rating for 
bilateral shin splints are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.20, 4.71a, Diagnostic Codes 5003, 5010 
(2007).

5.  The criteria for a compensable disability rating for left 
first toe fracture residuals are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.31, 4.71a, Diagnostic Code 5284 
(2007).

6.  The criteria for a compensable disability rating for 
right fifth toe fracture residuals are not met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.31, 4.71a, Diagnostic Code 
5284 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for a right ankle 
disorder.  She is also seeking increased initial disability 
ratings for her service-connected left ankle disability, 
bilateral pes planus, bilateral shin splints, left first toe 
fracture residuals and right fifth toe fracture residuals.  
The Board will initially discuss certain preliminary matters, 
and will then address the pertinent law and regulations and 
their application to the facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the 
veteran with the notice required under the VCAA, by letter 
mailed in August 2003, prior to its initial adjudication of 
the claims.  Although the originating agency did not 
specifically request the veteran to submit all pertinent 
evidence in her possession in this letter, it did inform her 
of the evidence that would be pertinent and request her to 
submit such evidence or provide VA with the information and 
any authorization necessary for VA to obtain the evidence on 
her behalf.  Therefore, the Board believes that the veteran 
was on notice of the fact that she should submit any 
pertinent evidence in her possession.   

Although the veteran has not been provided notice of the type 
of evidence necessary to establish a disability rating or 
effective date for the disability for which service 
connection is sought, the Board finds that there is no 
prejudice to her in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
As explained below, the Board has determined that service 
connection is not warranted for the claimed right ankle 
disability.  Consequently, no disability rating or effective 
date will be assigned, so the failure to provide notice with 
respect to those elements of the claim was no more than 
harmless error.  

Similarly, the Board has determined that increased initial 
ratings are not warranted for the claimed left ankle 
disability, bilateral pes planus, bilateral shin splints, 
left first toe fracture residuals and right fifth toe 
fracture residuals.  Consequently, no effective dates will be 
assigned, so the failure to provide notice with respect to 
that element of the increased initial rating claims was no 
more than harmless error.  

The Board also notes that the veteran has been afforded 
appropriate VA examinations and service medical records and 
pertinent VA medical records have been obtained.  Neither the 
veteran nor her representative has identified any outstanding 
evidence, to include medical records, that could be obtained 
to substantiate any of the claims.  The Board is also unaware 
of any such outstanding evidence. 

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the RO 
were insignificant and non prejudicial to the veteran.  
Accordingly, the Board will address the merits of the claims.  


General Legal Criteria

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110.  Service connection 
may be granted for any disease initially diagnosed after 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Higher Initial Ratings

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.   
38 C.F.R. § 4.7 (2007).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.   
38 C.F.R. § 4.21 (2007).

The provisions of 38 C.F.R. § 4.31 indicate that in every 
instance where the minimum schedular evaluation requires 
residuals and the schedule does not provide for a zero 
percent evaluation, a zero percent evaluation will be 
assigned when the required symptomatology is not shown.  38 
C.F.R. § 4.31 (2007).

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2007) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2007).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).   

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40 
(2007).

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability. It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2007).

Scope of Evidence Considered

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  
Compare Francisco v. Brown, 7 Vet. App. 55, 58 (1994) [where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern].  In Fenderson, 
the Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the initial evaluation period.

Standard of Proof

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.


Analysis

Right Ankle

Service medical records show that the veteran was seen on a 
few occasions with right ankle complaints, and that she was 
treated for a right ankle sprain .  However, they do not show 
that she was found to have a chronic right ankle disorder.  
Significantly, a VA examination was conducted in July 2003, 
prior to discharge, in lieu of a standard examination for 
discharge.  The report of that examination shows that 
examination of the lower extremities was notable for several 
disabilities; however, no chronic right ankle disability was 
diagnosed.  

The post-service medical evidence similarly fails to show any 
diagnosis of a right ankle disorder.  The report of a March 
2004 VA examination shows a normal examination of the ankles 
and feet.  Similarly, on VA examination in February 2005, the 
only pertinent diagnosis was "[p]revious right ankle sprain."  
A diagnosis by history only does not satisfy the requirement 
that there be a current diagnosis.  See Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

In essence, the evidence of a current right ankle disability 
is limited to the veteran's own statements.  This is not 
competent evidence since laypersons, such as the veteran, are 
not qualified to render a medical diagnosis.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

The Board therefore concludes that service connection is not 
warranted for this claimed disability.  

Left Ankle

The veteran is currently assigned a 10 percent disability 
rating for a left ankle disability under 38 C.F.R. § 4.71a, 
Diagnostic Code 5271.  Under that code, a 10 percent rating 
is assigned where there is limitation of ankle motion which 
is moderate in degree.  A 20 percent rating requires marked 
limitation of motion.  

On VA examination in February 2005, the veteran was observed 
to ambulate with normal posture and a slow, broad-based gait.  
Left ankle dorsiflexion was measured to 20 degrees and 
plantar flexion to 45 degrees.  The diagnosis was left ankle 
tarsotibial impingement resulting in limitation primarily 
related to complaints of pain.  There was no additional 
limitation by pain, fatigue, weakness, or lack of endurance 
following repetitive use.  

The veteran had identical measurements on VA examination in 
March 2004, with range of motion being noted as "complete" 
from 20 degrees of dorsiflexion to 45 of plantar flexion.  
See also 38 C.F.R. § 4.71a, Plate II showing normal ankle 
dorsiflexion as from 0 to 20 degrees, and normal plantar 
flexion as from 0 to 45 degrees.  There was no additional 
limitation due to pain, fatigue, weakness, or lack of 
endurance following repetitive use.  

In September 2003, range of left ankle motion was described 
as full, but with pain noted on dorsiflexion.  Muscle 
strength was measured at 5 out of 5.  

In sum, the medical evidence shows that the veteran's left 
ankle disability is manifested by pain on motion which 
justifies the assigned rating of 10 percent.  Even with 
consideration of all pertinent disability factors, it is 
clear from the medical evidence that the veteran's left ankle 
disability has not been productive of more than moderate 
limitation of motion during any portion of the initial 
evaluation period.  Accordingly, the disability does not 
warrant more than a 10 percent evaluation during any portion 
of the initial evaluation period. 

Pes Planus

The veteran is currently assigned a 10 percent disability 
rating for bilateral pes planus under 38 C.F.R. § 4.71a, 
Diagnostic Code 5276.  Under that code, a 10 percent rating 
is assigned where there is moderate flatfoot with the weight-
bearing line over or medial to the great toe, inward bowing 
of the tendo achillis, pain on manipulation and use of the 
feet, either bilateral or unilateral.  The next higher rating 
is warranted for severe flatfoot, with objective evidence of 
marked deformity (pronation, abduction, etc.), pain on 
manipulation and use accentuated, indication of swelling on 
use, and characteristic callosities.  With symptomatology of 
such type and degree, a unilateral condition warrants a 20 
percent rating, and a bilateral condition warrants a 30 
percent rating.  

The Board notes that the use of the conjunctive "and" in the 
regulation means that in order to establish entitlement to a 
rating at that level, all of the stated requirements would 
have to be met or more nearly approximated than the 
respective criteria for the lower rating.  See Malone v. 
Gober, 10 Vet. App. 539, 541 (1997).  

With respect to characteristic callosities, the February 2005 
VA examiner noted a callus built up on the medial aspect of 
the first distal metatarsal joint of each foot.  She also had 
a 2 cm annular callus on the sole of each foot, over the 
second metatarsal head.  On the lateral aspect of the fifth 
metatarsal head of each foot, there was a callus 
approximately 1 cm in diameter.  

With respect to objective evidence of marked deformity 
(pronation, abduction, etc.), the March 2004 VA examiner 
noted no deformity.  In a February 2005 podiatry 
consultation, the veteran was found to have no visible bony 
anomalies.  X-rays were negative for obvious bone pathology.  
The February 2005 VA examiner noted that the veteran has 
negative discomfort to Achilles tendon compression, and her 
Achilles track medially when standing.  She had no hammertoe 
or clawtoe deformity.  

With respect to objective evidence of swelling on use, on VA 
examination in March 2004, the examiner found no redness or 
swelling.  

With respect to objective evidence of accentuated pain on 
manipulation and use, there is no question that the veteran's 
pes planus is manifested by pain.  However, the criteria for 
the current 10 percent rating include pain.  The criteria for 
the 20 percent level contemplate accentuated pain.  In 
September 2003, the veteran complained of tenderness to 
palpation on the dorsum of the left foot.  In March 2004, the 
veteran complained of pain in the top of both of her feet on 
the medial aspect, right worse than left.  However, this was 
said to be associated with lengthy walking or lengthy 
standing.  In a February 2005 podiatry consultation, 
bilateral pain in the mid foot was noted.  This was described 
as an achy pain and fatigue at the end of the day.  The 
February 2005 VA examiner noted complaint of pain with light 
touch of both right and left lower extremities.  The veteran 
was reported to have difficulty with squatting due to 
complaints of foot pain.  She also had difficulty with toe 
raises due to complaints of foot pain and heel raises with 
complaint of foot pain.  

While the veteran's descriptions of pain clearly meet the 
requirements for the 10 percent level, there is no indication 
of accentuated pain.  In essence, the Board's finding with 
respect to accentuated pain can best be explained in 
conjunction with the discussion of "severe."  

With respect to objective evidence of "severe" flatfoot, the 
Board notes that the March 2004 VA examiner discussed the 
veteran's principal complaint of pain in her feet; however, 
it was noted that these symptoms do not limit her ability to 
walk or stand for lengthy periods of time or distance.  It 
was also noted that these symptoms have not interfered with 
her work, including a new job in a clothing store.  The 
February 2005 VA examiner noted that the veteran ambulated 
with normal posture.  

In sum, while there is evidence of pain associated with the 
veteran's pes planus, the Board finds that it is not 
accentuated, or elevated above that contemplated for the 
moderate level.  Moreover, while the veteran has callosities 
on both feet, these appear to be quite small, and are not 
present to the degree that would be characteristic of a 
severe condition.  The evidence indicates that there is no 
significant functional impairment resulting from the 
veteran's pes planus, and the veteran has not identified such 
impairment.  

The Board has also considered the provisions of Fenderson, 12 
Vet. App. 119.  However, in this case, the medical evidence 
of record indicates that the veteran's service-connected pes 
planus has not changed appreciably during the period on 
appeal.  In sum, the criteria for a rating higher than 10 
percent are not met or more nearly approximated during any 
portion of the initial evaluation period.




Shin Splints

The veteran is currently assigned a noncompensable disability 
rating for bilateral shin splints under 38 C.F.R. § 4.71a, 
Diagnostic Code 5010 by analogy to traumatic arthritis.  
Diagnostic Code 5010 also rates by analogy, and refers to 
Diagnostic Code 5003 (degenerative arthritis).  Under that 
code, degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (DC 5200 etc.).  When, however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2007).

On VA examination in September 2003, there was "extremely 
minimal" evidence of shin-splints.  The diagnosis was chronic 
bilateral shin-splints without current clinical findings.  In 
March 2004, the veteran was found to have experienced chronic 
pain in her shins bilaterally, from 2002 on, starting during 
a period of intense physical training and resulted in casting 
of her shins for shin splints.  However, the shin splint 
symptoms were found to have significantly improved, although 
still causing occasional pain in the tibial areas with 
lengthy walking.  These symptoms do not limit her ability to 
walk or stand for lengthy periods of time or distance, but 
pain does occur.  Right knee pain first noted in 2002 has 
since resolved and has not recurred since that year.  
Examination of the right knee was normal, without redness, 
swelling, or deformity, with full stability, and with range 
of motion of 0 to 140 degrees without crepitus and without 
pain.  Under 38 C.F.R. § 4.71a, Diagnostic Code 5260, a 10 
percent rating for limitation of flexion requires limitation 
to 45 degrees.  A 10 percent rating for limitation of 
extension under Diagnostic Code 5261 requires limitation to 
10 degrees.  These criteria are not met.  There was no 
additional limitation due to pain, fatigue, weakness, or lack 
of endurance following repetitive use.  

In sum, the objective manifestations of the veteran's shin 
splints are currently minimal and do not result in such 
symptomatology as would warrant a compensable rating on the 
basis of limitation of knee motion.  The Board further notes 
that there is no X-ray evidence of arthritis resulting from 
or associated with the veteran's shin splints; moreover, 
there is no pain associated with motion.  Thus, the 10 
percent alternative rating under Diagnostic Code 5003 is not 
for application with respect to either lower extremity.  

The Board has also considered the provisions of Fenderson, 12 
Vet. App. 119.  However, in this case, the medical evidence 
of record indicates that the veteran's service-connected shin 
splints have not changed appreciably during the period on 
appeal.  In sum, the criteria for a rating higher than 10 
percent are not met during any portion of the appeal period.

As the criteria for the minimum compensable rating are not 
met, or more nearly approximated than those established for a 
noncompensable rating, the Board concludes that the increased 
initial rating sought on appeal is not in order. 

Fracture Residuals

The veteran is currently assigned noncompensable disability 
ratings for residuals of a fracture to the left first toe and 
for residuals of a fracture to the right fifth toe under 
38 C.F.R. § 4.71a, Diagnostic Code 5284, which provides that 
a foot injury warrants a 10 percent rating if it is moderate.  
In the veteran's case, the right and left toe fracture 
residuals, while detectible on X-rays are essentially 
asymptomatic.  

The veteran generally complains of pain in her feet, both 
with palpation and with weightbearing.  However, as discussed 
above, such foot pain has been considered in evaluating her 
pes planus condition.  The Board cannot assign compensable 
disability ratings under separate diagnostic codes for what 
is essentially the same symptomatology.  See 38 C.F.R. § 
4.14.  In this case, the evidence does not support 
attribution of any significant symptomatology to the toe 
fracture residuals.  

In February 2005 weightbearing X-rays of both feet were 
conducted.  The examiner diagnosed fractures of left first 
toe and right fifth toe with no objective findings to support 
diagnosis on the current examination.  Similarly, on 
examination in March 2004, the toes were found to be normal.

Although in September 2003, the examiner noted that the right 
fifth metatarsal base was abnormal with a probable stress 
fracture of the left cuneiform at the first metatarsal base, 
the notation of abnormality without any description of 
resulting impairment is insufficient to support a compensable 
rating under Diagnostic Code 5284.  

The Board has also considered the provisions of Fenderson, 12 
Vet. App. 119.  However, in this case, the medical evidence 
of record indicates that the veteran's service-connected toe 
fracture residuals do not warrant a compensable rating during 
any portion of the initial evaluation period.


Other Considerations

The Board has considered whether there is any other schedular 
basis for granting the veteran's appeal but has found none.  
In addition, the Board has considered whether this case 
should be referred to the Director of the Compensation and 
Pension Service for extra-schedular consideration.  The 
record reflects that the veteran has not required frequent 
hospitalizations for her lower extremity disabilities, and 
that the manifestations of such disabilities are not in 
excess of those contemplated by the schedular criteria.  In 
sum, there is no indication in the record that the average 
industrial impairment from the disability would be in excess 
of that contemplated by the assigned evaluations for her left 
ankle and pes planus disabilities or to a compensable degree 
with respect to the remaining disabilities.  Accordingly, the 
Board has concluded that referral of this case for extra-
schedular consideration is not in order.  


ORDER

Entitlement to service connection for a right ankle 
disability is denied.

Entitlement to an initial disability rating higher than 10 
percent for a left ankle disability is denied.

Entitlement to an initial disability rating higher than 10 
percent for bilateral pes planus is denied.

Entitlement to a compensable initial disability rating for 
bilateral shin splints is denied.

Entitlement to a compensable initial disability rating for 
left first toe fracture residuals is denied.

Entitlement to a compensable initial disability rating for 
right fifth toe fracture residuals is denied.


REMAND

Service medical records show that the veteran was seen on a 
few occasions with gastrointestinal complaints, and that she 
was treated for episodes of heartburn, gastritis and 
gastroenteritis.  An October 2004 VA outpatient treatment 
record shows a diagnosis of probable IBS.  There is no 
medical opinion of record that addresses a relationship 
between the current gastrointestinal disability and the 
symptoms noted in service.  

VA is required to provide an examination or obtain a medical 
opinion if the evidence of record includes competent evidence 
that the claimant has a current disability, or persistent or 
recurrent symptoms of disability; and establishes that the 
veteran suffered an injury or disease in service; indicates 
that the claimed disability or symptoms may be associated 
with the established injury, or disease in service or with 
another service-connected disability, but does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  See 38 C.F.R. § 3.159(c)(4); see also 
Charles v. Principi, 16 Vet. App. 370 (2002).

In this case, there is evidence of a current gastrointestinal 
disorder that may be related to gastrointestinal complaints 
reported during service.  A VA examination with opinion is 
therefore deemed necessary to reach a decision on the claim.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should send the 
veteran a letter requesting her to provide 
any pertinent evidence in her possession 
and any outstanding medical records 
pertaining to post-service treatment or 
evaluation of her gastrointestinal 
disability or the information and any 
necessary authorization to enable VA to 
obtain such records on her behalf.  It 
should also afford her appropriate notice 
with respect to the disability-rating and 
effective-date elements of her claim. 

2.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO or the 
AMC is unsuccessful in its efforts to 
obtain any such evidence, it should so 
inform the veteran and her representative 
and request them to submit the outstanding 
evidence.

3.  Then, the veteran should be afforded 
an examination by a physician with 
appropriate expertise to determine the 
nature and etiology of any current 
gastrointestinal disorder.  The claims 
folder must be made available to and 
reviewed by the examiner.  The examiner 
should provide all currently supported 
gastrointestinal diagnoses, as well as an 
opinion as to whether there is a 50 
percent or better probability with respect 
to each such disorder that the disorder is 
etiologically related to the veteran's 
military service.  The examiner should 
provide the rationale for all opinions 
expressed.  

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

5.  Then, the RO or the AMC should 
readjudicate the veteran's claim for 
service connection for gastrointestinal 
disability.  If the benefit sought on 
appeal is not granted to the veteran's 
satisfaction, she and her representative 
should be provided a supplemental 
statement of the case and an appropriate 
period of time for response.  The case 
should then be returned to the Board for 
further consideration, if otherwise in 
order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the appellant until she is otherwise 
notified but she has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals


Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)



 Department of Veterans Affairs


